70647: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-24679: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70647


Short Caption:HAMMER VS. RASMUSSEN (CHILD CUSTODY)Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Related Case(s):66890, 67368


Lower Court Case(s):Clark Co. - Eighth Judicial District - D469416Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantGonzalo Galindo
					In Proper Person
				


AppellantJulie Hammer
					In Proper Person
				


RespondentMary Johanna RasmussenJohn D. Jones
							(Black & LoBello)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/23/2016Filing FeeFiling Fee due for Appeal.


06/23/2016Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.16-19748




06/23/2016Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.16-19753




06/24/2016Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet.


07/11/2016Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Amended)16-21368




07/11/2016Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet (SEALED).


07/14/2016MotionFiled Proper Person Ex Parte Application for Leave to Appeal In Forma Pauperis Pursuant to NRS 12.015.16-21937




07/22/2016Order/IncomingFiled District Court Order. Certified copy of Order to Proceed in Forma Pauperis filed in district court on 7/08/16.16-22936




07/25/2016Order/ProceduralFiled Order Waiving Filing Fee. Appellants seeks a waiver of the filing fee for this appeal, asserting that they are indigent and unable to pay it. Good cause having been demonstrated, this motion is granted, and thus, no filing fee is due for this appeal.16-22963




07/26/2016Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody.16-23197




08/09/2016Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." SNP16-JH/NS/KP.16-24679